              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


UNITED STATES OF AMERICA

  v.                                               CRIMINAL CASE NO.
                                                  1:05-CR-00278-SCJ-AJB-1
STUART MANLEY




                                    ORDER

       This matter is before the Court on its own initiative. The Court has

learned through a Bureau of Prisons press release that Stuart Manley,

Defendant in this matter, passed away at Federal Medical Center Devens on

January 7, 2021. Press Release, Federal Bureau of Prisons, Inmate Death at FMC

Devens (Jan. 8, 2021). Due to Mr. Manley’s death, the Court will not further

consider the pending motions at Doc. Nos. [78] and [79].

       Thus, the Court DENIES Defendant’s Motion for Appointment of

Counsel (Doc. No. [78]) and Motion for Compassionate Release Pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) (Doc. No. [79]). Furthermore, the Court ORDERS the

Government to file a response with the Court by February 1, 2021, stating its
position on the seized property contemplated in Defendant’s Motion for Return

of Seized Property (Doc. No. [74]). Upon receipt of the Government’s response,

the Court will take Doc. Nos. [73] and [74] under further consideration.



      IT IS SO ORDERED this 11th day of January, 2021.



                                       s/Steve C. Jones
                                      ________________________________
                                      HONORABLE STEVE C. JONES
                                      UNITED STATES DISTRICT JUDGE




                                      2
